Free Writing Prospectus Filed Pursuant to Rule433 Dated April 21, 2010 Registration Statement No.333-143316-11 LEADS: JPM/MS/RBSCO-MGRS: CREDITAG/RBC/SCOTIAS/G: LOOP/CASTLE**ALL POT** CL SIZE MM WAL S/F LGL Pxg % Coup PX A1 A-1+/F1+ 05/15/11 IL+4 A2 AAA/AAA 09/15/12 EDSF+15 A3 AAA/AAA 06/15/14 EDSF+15 A4 AAA/AAA 06/15/15 IS+25 B AA/AA 11/15/15 IS+65 C A/A 03/15/16 IS+90 D BBB/BBB 10/15/16 IS+175 PRICING SPEED: 1.3% ABS CLEAN-UP CALL: 5% EXPECTED PRICE: Pxd EXPECTED SETTLE: 04/28/10 CUSIPS: A1 - 34529LAA2, A2 - 34529LAC8, A3 - 34529LAD6, A4 - 34529LAE4, B - 34529LAF1, C - 34529LAG9, D - 34529LAH7 OFFERING TYPE: A1 (144A), A2/A3/A4/B/C/D (PUBLIC) B&D: JPMorgan The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer, the issuing trust and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling (866) 669-7629 or by emailing the ABS Syndicate Desk at abs_synd@jpmorgan.com. Any disclaimer below is not applicable and should be disregarded.
